101 F.3d 696
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nadine Patricia WHETZEL, Defendant-Appellant.
No. 96-4144.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1996.Decided Nov. 18, 1996.

John R. Yeager, Jr., Weirton, West Virginia, for Appellant.  William D. Wilmoth, United States Attorney, Sam G. Nazzaro, Assistant United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
DISMISSED.
Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant filed an untimely notice of appeal.  We dismiss for lack of jurisdiction.  A notice of appeal in a criminal case must be filed within ten days of the judgment.  Fed. R.App. P. 4(b).  This time limit is mandatory and jurisdictional.   United States v. Raynor, 939 F.2d 191, 197 (4th Cir.1991).  The district filed its judgment on February 5, 1996, and the notice of appeal had to be filed by February 15, 1996.  Although Appellant's notice of appeal was mailed on February 15, it was received and filed on February 20, 1996.  Appellant's failure to note a timely appeal or to either obtain an extension of time or to make a showing of excusable neglect leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.